Title: To Thomas Jefferson from Edmond Charles Genet, 9 July 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Philadelphie le 9. Juillet 1793.  l’an 2e. de la Republique française

Vous m’avéz demandé des details sur le Brigantin La Petite Democrate ci devant La Petite Sarah qui se trouve actuellement armé et pret a sortir de la Delaware les voici. Ce batiment, Monsieur, de propriété anglaise armé par nos ennemis de 4 canons de plusieurs pierriers et d’autres armes a été pris par la Fregatte de la Republique francaise l’Embuscade et envoyé a Philadelphie. Sa construction etant élégante et solide, son corps doublé en cuivre sa marche superieure, son greement et sa mature en bon état J’ai jugé d’apres le rapport du capitaine de L’Embuscade et d’autres marins eclairés que l’acquisition de ce vaisseau serait avantageuse à la marine de la République et cette considération jointe au désir que j’avais de procurer de l’emploi a un assés grand  nombre de marins français qui se trouvaient ici exposés aux dangers qui accompagnent souvent le desoeuvrement et la misere, m’a determiné à le prendre pour le compte de l’Etat.
Je l’ai fait aussitot reparer J’ai fait completter son armement avec des canons qui se trouvaient à bord de 4 vaisseaux français, J’en ai confié le commandement au Citoyen Amiot, enseigne non entretenu de la République et Je le ferai appareiller muni d’une commission du conseil exécutif et de mes instructions particulieres aussitot qu’il sera pret. Je dois me borner, Monsieur, a vous presenter ces faits qui ne sont susceptibles d’aucune discussion de ma part et qui ne peuvent donner lieu à aucune difficulté de celle de votre gouvernement. Quand les traités parlent les agens des nations ne peuvent qu’obeir. Agréez, Monsieur, mon estime et mon respect.

Genet

